Citation Nr: 0515619	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for an essential 
tremor.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral tinnitus, to include a 
separate rating for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in St. Paul, Minnesota (RO).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet.App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, VA has imposed a stay at 
the Board on the adjudication of tinnitus claims affected by 
Smith.

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

The veteran's claim regarding tinnitus was filed in April 
2003, prior to June 13, 2003; therefore, the instant claim of 
entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus is affected by the stay.  However, the 
issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder and entitlement to service 
connection for an essential tremor are not subject to the 
stay and will be discussed in the body of this decision and 
remand.

In April 2003, the veteran raised the issues of entitlement 
to service connection for a neck condition and for a right 
shoulder condition.  These issues have not been developed for 
appellate review and are referred to the RO for appropriate 
disposition.

The claims of entitlement to service connection for a back 
disorder and essential tremor will be discussed in the Remand 
section of this decision.  This appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an October 1980 unappealed rating decision, the RO 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for a back disorder.

2.  Additional relevant evidence received subsequent to 
October 1980, includes private and VA medical records, a 
Board hearing transcript, and statements from the veteran and 
his representative.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for a back disorder was not previously of record 
and raises a reasonable possibility of substantiating the 
veteran's claim.




CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for a back disorder is new and material 
and the claim, therefore, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
Based on the decision herein, the Board finds that any duty 
to notify or duty to assist required under the VCAA that was 
not met, is not prejudicial to the veteran and therefore, 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The veteran served on active duty from November 1965 to 
November 1967.  In a rating decision in October 1980, the RO 
denied the veteran's claim of entitlement to service 
connection for a back disorder finding that new and material 
evidence had not been received since the last final denial in 
March 1968.  The veteran was notified of the RO's 1980 denial 
of the claim; however he did not appeal that decision.  
Therefore, that decision is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); see also 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2004).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  As the veteran in this case filed his claim to 
reopen the issue of entitlement to service connection for a 
back disorder in April 2003, after the effective date for 
regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence are applicable.  The revised regulation 
states that new and material evidence is neither cumulative 
nor redundant of evidence already of record at the time of 
the last final denial and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  In order to be new and material, 
evidence must be probative as to an element that was a 
specified basis of the prior final disallowance.  38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The 
basis of the original March 1968 denial of the veteran's 
claim was that a back disorder for VA purposes was not shown 
by the evidence of record at that time.  The basis of the 
October 1980 denial was the finding that new and material 
evidence had not been received since the denial in March 
1968.

The additional evidence submitted since the 1980 unappealed 
rating decisions includes private and VA medical records, a 
Board hearing transcript, and statements from the veteran and 
his representative.  VA outpatient treatment records from 
April 2001 show a diagnosis of degenerative joint disease of 
the lumbar spine.  The Board finds that this newly associated 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial.  As 
this evidence is probative as to an element that was a 
specified basis of the prior final disallowance, i.e., a 
current back disorder for VA purposes was not shown, the 
Board finds that this new evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New and material evidence having been submitted, 
the veteran's claim for entitlement to service connection for 
a back disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened; the claim is granted to this extent only.


REMAND

Service medical records indicate that the was treated for a 
back sprain in June 1967.  Subsequent to service discharge, 
the veteran underwent a VA examination of his lumbar spine in 
January 1968, at which time x-rays indicated, "narrowing of 
the joint space between L-5 and S-1."  The x-rays also found 
"[m]inimal Schmorl's node deformity on the inferior surface 
of the lower three lumbar vertebrae."  VA outpatient 
treatment records from April 2001 show a diagnosis of 
degenerative joint disease of the lumbar spine, with 
narrowing of the L4-S1 levels.  Accordingly, the evidence of 
record shows competent evidence of a current lumbar spine 
disorder; establishes that the veteran was treated for a back 
sprain in service; and indicates that the current lumbar 
spine disorder may be associated with the in-service injury.  
A VA examination and a nexus opinion are required in order to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion).

Additionally, the service medical records indicate that the 
veteran complained of twitching of the neck especially when 
"[illegible] or under stress."  The diagnosis was mild 
"[n]ervous [t]ic" in March 1966.  Subsequent to service 
discharge, a private medical record dated in September 2002, 
indicated that the veteran complained of a tremor being 
present for many years, and reported that a neurologist had 
told him it was an essential tremor.  The diagnosis was 
essential tremor and medication was prescribed.  The veteran 
asserts that the onset of the tremor was in service when he 
received an injury to his neck and right shoulder.  
Accordingly, as the evidence of record shows competent 
evidence of a current diagnosis of essential tremor; 
establishes that the veteran was treated for a nervous tic in 
service; and indicates that the current disorder may be 
associated with the in-service nervous tic, a VA examination 
and a nexus opinion are required in order to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion).

Accordingly, these issues are remanded for the following 
actions: 

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any lumbar spine disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed lumbar spine disorder is related 
to the veteran's active duty service.  
Additionally, the examiner must comment 
upon whether the January 1968 VA x-rays 
findings indicate arthritis and/or is 
related to any currently diagnosed lumbar 
spine disorder.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any tremor or nervous tic 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed tremor or nervous tic is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared should be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must readjudicate 
the veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case and given an appropriate opportunity 
to respond.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


